DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/03/2022 amended claims 1 and 11.  Claims 1-12 and 14-16 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2)/(a)(3) as being anticipated by Mart (US 20110075433 A1).
Regarding claim 1, Mart teaches a light source apparatus (Fig. 1-17), comprising: a light source section (106, 200) including a plurality of light source units (106, 200; Fig. 7); and a heat dissipation section including a plurality of fins (112, 206) commonly thermally connected to the plurality of light source units (106, 200), a first mounting portion (top portion of fins 206; [0334]) on which a suction mechanism (202) that sucks heated air through the plurality of fins (112, 206) is mounted, and a second mounting portion (108, 400) on an opposite side of the first mounting portion (top portion of fins 206), on which the light source section (106, 200) is mounted, the second mounting portion (108, 400) including a first intake port (302; [0053]) comprising first peripheral edges of the plurality of fins (112, 206) disposed between at least two of the plurality of light source units (106, 200), wherein the plurality of fins (112, 206) are stacked in a direction perpendicular to a direction in which the suction mechanism (202) sucks the heated air through the plurality of fins (112, 206) and each of the plurality of fins (112, 206) comprises a planar surface that extends from the first peripheral edges located between the at least two of the plurality of light source units (106, 200) in a plane of the light source units (106, 200) to second peripheral edges of the fins (112, 206) which are in physical contact with the suction mechanism (202), such that the plurality of fins (112, 206) extend from the first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted to the second mounting portion (108, 400) on the opposite side of the first mounting portion (top portion of fins 206) on which the light source section (106, 200) is mounted, and cooling air entering the first intake port (302) contacts the first peripheral edges of the stacked plurality of fins (112, 206) between the at least two of the plurality of light source units (106, 200) and moves in a direction parallel to the fins (112, 206) to be discharged from the second peripheral edges of the fins (112, 206) into the suction mechanism (202; [0034]); and the suction mechanism (202) is configured to suck the cooling air from a front side in a direction parallel to the direction in which the suction mechanism (202) sucks the heated air through the plurality of fins (112, 206) and in left and right hand directions which are perpendicular to the direction in which the suction mechanism (202) sucks the heated air through the plurality of fins (112, 206).
Regarding claim 2, Mart further teaches the heat dissipation section includes a second intake port between the first and second mounting portions (204 and 400).  
Regarding claim 3, Mart further teaches the plurality of fins (112, 206) each have a rectangular planar plate shape (Fig. 1, 2, and 9-11), and the first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted is disposed on a second surface (204) formed by the second peripheral edges of the fins (112, 206; Fig. 2 and 11), the second surface (204) having the suction mechanism (202) is opposed to a first surface (400) on which the second mounting portion (108, 400) having the light source section (106, 200) is disposed, the second peripheral edges of the fins (112, 206) are opposed to the first peripheral edges of the fins (112, 206) of the second mounting portion (108, 400).  
Regarding claim 4, Mart further teaches the second intake port is provided in each of third surfaces opposed to each other between the first surface (400) and the second surface (204), in which third edge portions of each of the plurality of fins (112, 206) are aligned, the third edge portions being opposed to each other between the first peripheral edges and the second peripheral edges of the fins (112, 206; Fig. 1, 2, and 9-11).  
Regarding claim 5, Mart further teaches a heat transport section including a first connection thermally connected to the plurality of light source units (106, 200), and a second connection thermally connected to the plurality of fins (112, 206), the heat transport section being configured to transport heat from the first connection to the second connection (Fig. 1, 2, and 9-11).  
Regarding claim 7, Mart further teaches each of the plurality of light source units (106, 200) includes one or more light sources that emit light with a direction extending from the second surface (204) toward the first surface (400) being an emitting direction (Fig. 1, 3-5, 9-11, 13, 15, and 17).  
Regarding claim 8, Mart further teaches the light source section (106, 200) sets the same direction as the emitting direction of the one or more light sources, as an optical axis direction (Fig. 1, 3-5, 9-11, 13, 15, and 17).  
Regarding claim 9, Mart further teaches the plurality of light source units (106, 200) are solid-state light sources ([0021]).  
Regarding claim 10, Mart further teaches the suction mechanism (202) includes a fan (Fig. 2 and 11).  
Regarding claim 12, Mart further teaches an extending surface of the second mounting portion (108, 400) facing the plurality of fins (112, 206) is orthogonal to a direction of the cooling air entering the first intake port (302) and moving through the plurality of fins (112, 206; Fig. 1, 2, and 9-11; [0034]).  
Regarding claim 14, Mart further teaches the plurality of fins (112, 206) are disposed directly adjacent to areas of the second mounting portion (108, 400) on which each of the light source units (106, 200) is mounted (Fig. 1, 2, and 9-11).  
Regarding claim 16, Mart further teaches the first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted is disposed on the second surface (204) formed by the second peripheral edges located on a longer dimension of the rectangular planar plate shape, and the second intake port is provided at the third edge portions of the plurality of fins (112, 206) located on both shorter dimensions of the rectangular planar plate shape (Fig. 1, 2, and 9-11).
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mart in view of Lee (US 20130077293 A1).
Regarding claim 6, Mart does not teach the heat transport section includes a heat pipe.  
Lee teaches using heat pipe (44a, 44b and 42) to transfer heat from the light sources to the fins.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mart with Lee; because it allows weight reduction. 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20090153977 A1) in view of Mart.
Regarding claim 11, Chen teaches an image display apparatus, comprising (a) a light source (12R/B/G) with a cooling system (14; Fig. 3); (b) an image generation system including an image generation element (32) that generates an image on the basis of irradiated light, and an illumination optical system (28) that irradiates the image generation element with light from the light source apparatus; and (c) a projection system (34) that projects the image generated by the image generation element.
Chen does not teach the light source and cooling system as claimed.  
Mart teaches a light source apparatus (Fig. 1-17) including a light source section (106, 200) including a plurality of light source units (106, 200; Fig. 7), a suction mechanism (202) that sucks air, and a heat dissipation section including a plurality of fins (112, 206) commonly thermally connected to the plurality of light source units (106, 200), a first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted such that heated air is capable of being sucked through the plurality of fins (112, 206), and a second mounting portion (108, 400) on an opposite side of the first mounting portion (top portion of fins 206), on which the light source section (106, 200) is mounted, the second mounting portion (108, 400) including a first intake port (302; [0053]) comprising first peripheral edges of the plurality of fins (112, 206) disposed between at least two of the plurality of light source units (106, 200), wherein the plurality of fins (112, 206) are stacked in a direction perpendicular to a direction in which the suction mechanism (202) sucks the heated air through the plurality of fins (112, 206) and each of the plurality of fins (112, 206) comprises a planar surface that extends from the first peripheral edges located between the at least two of the plurality of light source units (106, 200) in a plane of the light source units (106, 200) to second peripheral edges of the fins (112, 206) which are in physical contact with the suction mechanism (202), such that the plurality of fins (112, 206) extend from the first mounting portion (top portion of fins 206) on which the suction mechanism (202) is mounted to the second mounting portion (108, 400) on the opposite side of the first mounting portion (top portion of fins 206) on which the light source section (106, 200) is mounted, and cooling air entering the first intake port (302) contacts the first peripheral edges of the stacked plurality of fins (112, 206) between the at least two of the plurality of light source units (106, 200) and moves in a direction parallel to the fins (112, 206) to be discharged from the second peripheral edges of the fins (112, 206) into the suction mechanism (202; [0034]); and the suction mechanism (202) is configured to suck the cooling air from a front side in a direction parallel to the direction in which the suction mechanism (202) sucks the heated air through the plurality of fins (112, 206) and in left and right hand directions which are perpendicular to the direction in which the suction mechanism (202) sucks the heated air through the plurality of fins (112, 206).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen with Mart; because it provides an effective cooling arrangement between the light source, the heat sink and the fan.
Regarding claim 15, the combination of Chen and Mart consequently results in the plurality of fins (112, 206 of Mart) are disposed directly adjacent to areas of the second mounting portion (108, 400 of Mart) on which each of the light source units (106, 200 of Mart) is mounted (Fig. 1, 2, and 9-11 of Mart).  

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1 and 11, applicant/s argue,
The Office Action asserts, on page 3, that Mart’s vanes (112) correspond to “the plurality of fins” of Claim 1, and that Mart’s fan (202) corresponds to “suction mechanism” of Claim 1.
However, even taking these assertions into account, Mart’s fan (202) is not configured to suck cooling air from a front side and in left and right directions through Mart’s vanes (112). In fact, Mart does not even teach that there are heated air and cooling air sucked by the fan (202). Additionally, in Mart, the fan 202 operates to draw air away from housing 102 and toward a heat sink adjacent LED bulb 100 (see paragraph [0042 ]), which shows that Mart’s fan (202) sucks the air in only one direction.
Therefore, Mart does not describe or suggest, at least, the suction mechanism is
configured to suck the cooling air from a front side in a direction parallel to the direction in which the suction mechanism sucks the heated air through the plurality of fins and in left and right hand directions which are perpendicular to the direction in which the suction mechanism sucks the heated air through the plurality of fins, as recited in Claim 1.  (Remarks; p. 9-10).
Examiner respectfully disagrees.  Mart clearly and unambiguously teaches the fan sits atop the fins ([0034]) and “cooling fans 202 are configured to cause airflow to proceed in a direction away from housing 102, whereas in other embodiments, cooling fans 202 force airflow through housing 102 toward front face 108” ([0034]).  In other words, Mart clearly teaches air being sucked away from the housing 102 by the fan (202).  As the consequence of having suction from the fan 202, air from the left and right of the fins (112, 206) moving in perpendicular direction the suction direction and air from the other side of the housing (102) moving up in direction parallel to the suction direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882